FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                    November 9, 2016
                   UNITED STATES COURT OF APPEALS
                                                                  Elisabeth A. Shumaker
                                TENTH CIRCUIT                         Clerk of Court



 DAVID MARTIN PRICE,

              Plaintiff - Appellant,

 v.                                                      No. 16-3277
                                             (D.C. No. 2:15-CV-09327-CM-JPO)
 STATE OF KANSAS; KANSAS                                   D. Kan.
 DIVISION OF CHILDREN &
 FAMILY SERVICES; SHAWNEE
 COUNTY, KANSAS; YOUNG &
 WILLIAMS, LLC; and AMY
 RAYMOND, in her official and
 individual capacity,

              Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before HARTZ, MURPHY, and PHILLIPS, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      David Martin Price appeals from an order of the United States District

Court for the District of Kansas. The district court dismissed Price’s complaint

pursuant to the provisions of 28 U.S.C. § 1915(e). Exercising jurisdiction

pursuant to 28 U.S.C. § 1291, this court affirms.

      Price filed an eight-count complaint in the district of Kansas, naming

various political entities, a private entity, and one individual. The matter was

referred to a magistrate judge for initial screening and preparation of a report and

recommendation. 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended

that Price’s complaint be dismissed pursuant to the provisions of

§ 1915(e)(2)(B)(ii) and (iii). In particular, the magistrate judge noted that each

and every Kansas governmental entity sued in Price’s complaint was immune. Id.

§ 1915(e)(2)(B)(iii). As to the non-state entities, the magistrate judge concluded

Price’s complaint contained no remotely meaningful factual allegations and,

therefore, failed to state a claim on which relief could be granted. Id.

§ 1519(e)(2)(B)(ii). Upon de novo review, the district court adopted the

magistrate judge’s report and recommendation and dismissed Price’s complaint.

The district court also denied Price’s requests for appointment of counsel and an

emergency hearing.




                                         -2-
      This court reviews de novo the district court dismissal of Price’s complaint.

Conkle v. Potter, 352 F.3d 1333, 1335 (10th Cir. 2003) (conducting de novo

review of dismissal pursuant to § 1915(e)(2)(B)(ii)); Gagan v. Norton, 35 F.3d
1473, 1475 (10th Cir. 1994) (holding that this court reviews de novo a district

court’s immunity determinations). Upon de novo review, we affirm the district

court for substantially those reasons set out in the magistrate judge’s report and

recommendation, dated November 12, 2015, and the district court’s order, dated

August 29, 2016. Furthermore, given Price’s complete failure to demonstrate “the

existence of a reasoned, nonfrivolous argument on the law and facts in support of

the issues raised on appeal,” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th

Cir. 1991), this court concludes he is not entitled to proceed on appeal in forma

pauperis. Thus, Price is hereby directed to immediately remit the full amount of

the appellate filing fee.

      For those reasons set out above, the order of the district court dismissing

Price’s complaint is hereby AFFIRMED.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




                                         -3-